Citation Nr: 0812108	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as secondary to the service-connected diabetes 
mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In July 2005, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  In August 2005, the case was 
remanded for further development and is once again before the 
Board.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran's does 
not currently suffer from diabetic retinopathy.

2.  The medical evidence does not demonstrate that the 
veteran's current eye condition, to include glaucoma, was 
caused or is aggravated by his service-connected diabetes 
mellitus type II.


CONCLUSION OF LAW

An eye condition, to include glaucoma, was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of the service-connected diabetes mellitus type II.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued an October 2002 
letter that essentially met the notice requirements set forth 
in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
another VCAA letter was issued to the veteran in January 
2005.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Here, the veteran was 
provided notice of what type of information and evidence was 
needed to substantiate his claim for service connection, to 
include on a secondary basis, but he was not provided notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claim for service 
connection, to include on a secondary basis, any question 
about the appropriate disability rating and effective date to 
be assigned is rendered moot.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records and 
private medical records.  There is no indication that there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2006).  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for a chronic 
eye disorder.  There was a single treatment for 
conjunctivitis in February 1972.  An eye condition was absent 
on the February 1973 separation examination.  When the 
veteran was examined by VA in April 1973, an one and half 
inch healed scar over the right side of the nose onto the 
right upper eyelid (for which service connection has been 
established) was noted, and the examination report indicated 
no complaint of the eyes, to include pupil reaction, 
movements and field of vision.  No chronic eye condition was 
noted.

In fact, the veteran and his representative contend, in 
substance, that the veteran suffers from an eye disorder, to 
include diabetic retinopathy and glaucoma, secondary to the 
veteran's service-connected diabetes mellitus type II.  In 
this regard, it is noted that service connection was 
established for diabetes mellitus type II by a January 2003 
rating decision.  The relevant evidence with respect to this 
claim consist of VA and private medical records as well as 
the veteran testimony provided during a July 2005 BVA 
hearing.

VA medical records pertinent to treatment for an eye disorder 
at the medical facility in Richmond, Virginia, indicate that 
in September 2003, the veteran underwent a diabetic eye 
examination.  The examination revealed no afferent pupillary 
defect or neovascularization of the iris in either eye.

The veteran underwent a VA eye examination in May 2004, which 
revealed corrected visual acuities of 20/20 in both eyes.  
The examiner stated that:

It was my impression that this gentleman had a correctable 
refractive error in both eyes and mild cataracts in both 
eyes.  There was no evidence of diabetic retinopathy in 
either eye.  It is my opinion that the patient currently does 
not have any eye conditions and that his reported visual 
changes in the past are not due to his diabetes.

A November 2004 eye examination at the VA medical center 
revealed that the veteran suffered from diabetes mellitus 
with no specific visual complaints and no evidence of 
diabetic retinopathy.  VA treatment records from December 
2004 through August 2005 showed treatment and evaluation for, 
among other things, episodic dyspnea, bifocals, depression 
follow-up, and diabetes mellitus.  The treatment records 
indicated past ocular history included atrophic hole in the 
right eye, history of diabetes without diabetic retinopathy 
and glaucoma suspect.  The examination revealed questionable 
visual field changes present in the right eye, and an 
atrophic retinal hole in the right eye with recent diagnosis 
of glaucoma suspect.  The funduscopic examination of the 
retina revealed an inferior atrophic hold without any fluid 
and no diabetic retinopathy.

In June 2005, the veteran testified at a BVA hearing 
regarding his contentions that his eye disorder was either 
caused or made worse by his service-connected diabetes 
mellitus.  He testified that both his VA and private 
physicians had indicated a connection between his current eye 
problems and his diabetes mellitus.

In a December 2005 VA treatment record, the treatment record 
indicated that there was no evidence of diabetic retinopathy 
or cotton-spot macular edema.  The examiner noted glaucoma 
suspect secondary to cup-to-disk asymmetry with question of 
temporal thinning of the optic nerve, right eye.  The corneal 
pachymetry was normal.  In an April 2005 VA treatment record, 
the veteran underwent another eye examination.  The physician 
rendered an impression of primary open angle glaucoma based 
on visual fields and right optic nerve cupping; history of 
atrophic retinal hole in the right eye; and history of 
diabetes without retinopathy.  

Taking into account all of the relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for an eye disorder, to include diabetic 
retinopathy and glaucoma, claimed as secondary to the 
veteran's service-connected diabetes mellitus.

Consequently, the current objective medical evidence of 
record does not show that the veteran currently has diabetic 
retinopathy, secondary to his service-connected diabetes 
mellitus or otherwise.  The medical evidence also reflects 
that there is no relationship between the veteran's diagnosed 
glaucoma and his service-connected diabetes mellitus.  (See, 
VA Examination Reports, dated May 2004 and November 2004; VA 
Outpatient Records, dated April 2005 to December 2005).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
July 2005 hearing testimony.  At that time, he asserted that 
his eye disorder was attributable to his diabetes mellitus.  
The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 
 
Overall, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran has a current 
disability manifested by diabetic retinopathy; or, that his 
currently diagnosed glaucoma (or any other eye condition) was 
either caused or aggravated by his service-connected diabetes 
mellitus.  Accordingly, the veteran's claim of service 
connection for eye disorder, to include on a secondary basis, 
must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for an eye disorder, 
claimed as secondary to the service-connected diabetes 
mellitus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


